Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 2, 3, 8, 9, and 11, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 11, 12, 13, 15, 16, 17-20 of copending Application No. (16882269) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the provisional application,  the broad claims in the pending application are rejected under obviousness type double patenting over previously presented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the provisional application except for “… a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry and configured to receive electrical power from an external power supply.”  

Current Application: 16944092
Copen ding Application:16882269
1. An earbud comprising: a device housing including a speaker housing and an elongated tube comprising a radio transparent material and integrally formed with and protruding away from the speaker housing; an audio port formed through the speaker housing; a mesh screen disposed across the audio port; a speaker disposed in the speaker housing and aligned to emit sound through the audio port; a microphone port formed at a distal end of the elongated tube; a microphone disposed in the elongated tube and operatively coupled to receive sound through the microphone port; an acoustic vent formed through the speaker housing to provide a path for acoustic pressure to vent; a rechargeable battery disposed within the device housing; a wireless antenna disposed  wireless circuitry coupled to the wireless antenna and configured to input and output radio frequency signals for wireless communications; a user-interface touch control disposed on the device housing and operable to control a function of the earbud; and battery charging circuitry coupled to the rechargeable battery and positioned within the device housing, the battery charging circuitry operable to charge the rechargeable battery when coupled to receive power from an external power source.

14.   An in-ear listening device comprising: a device housing having a speaker housing and a stem extending away from the speaker housing; an audio port formed through the speaker housing; a speaker disposed in the speaker housing and aligned to emit sound through the audio port; a microphone aperture positioned on the stem; a microphone disposed within the stem and operatively coupled to receive sound through the microphone aperture; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; a user-interface touch control region disposed on the device housing and operable to control a function of the in-ear listening device; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a power receiving interface coupled to the battery charging circuitry and operable to receive electrical power from an external power source.
15.    The in-ear listening device of claim 14 wherein the power receiving interface comprises a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry and configured to receive electrical power from the external power source.


An earbud comprising: a device housing including a speaker housing and an elongated tube integrally formed with and protruding away from the speaker housing; an audio port formed through the speaker housing; a mesh screen disposed across the audio port; a speaker disposed in the speaker housing and aligned to emit sound through the audio port; a microphone port formed at a distal end of the elongated tube; a microphone disposed in the elongated tube and operatively coupled to receive sound through the microphone port; an acoustic vent formed through the speaker housing to provide a path for acoustic pressure to vent; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; a user- battery charging circuitry coupled to the rechargeable battery and positioned within the device housing, the battery charging circuitry configured to charge the rechargeable battery when connected to an external power supply; and a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry and configured to receive electrical power from an external power supply.
13.   An in-ear listening device comprising: a device housing having a speaker housing and a stem extending away from the speaker housing; an audio port formed through the speaker housing; a speaker disposed in the speaker housing and aligned to emit sound through the audio port; a microphone aperture positioned on the stem; a microphone disposed within the stem and operatively coupled to receive sound through the microphone aperture; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; a user-interface touch control disposed on the device housing and operable to control a function of the in-ear listening device; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry and configured to receive electrical power from an external power supply.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US 20110299713A1) in view of Bae (US 20040048640A1) in further view of Sheehy (US20060140435A1). 

As to Claim 14, Moller teaches an in-ear listening device ( portable electronic device adapted to be worn by a person in an ear, [0017]) comprising: a device housing having a speaker housing ( a housing enclosing a folded substrate comprising a number of interconnected electronic components including a Loudspeaker (receiver) unit for  and a stem extending (housing, Figure 1a, 1b) away from the speaker housing (receiver unit housed within the housing and outlet of loudspeaker attached to the flexible dome element, [0074]); an audio port formed through the speaker housing (loudspeaker outlet attached to the dome element). Regarding the following: a speaker disposed in the speaker housing and aligned to emit sound through the audio port, Moller teaches housing enclosing a folded substrate comprising a number of interconnected electronic components including a Loudspeaker (receiver) unit for presenting an acoustic output signal to user via a Loudspeaker outlet attached to or forming part of a flexible Dome element for locating the hearing aid in an ear canal of a user. In practice, other components (e.g. discrete or integrated circuit components) in addition to the Loudspeaker (receiver) unit are typically located on the Folded substrate. [0074]; Moller does not explicitly teach the speaker is disposed within the dome element or separate housing, however it would have been obvious to one of ordinary skill in the art to dispose the speaker within a separate enclosure to avoid interference from the other elements disposed within the enclosure. Moller further teaches a microphone aperture (microphone inlet, Figure 1b) positioned on the stem; a microphone (microphone, Figure 1b) disposed within the stem and operatively coupled to receive sound through the microphone aperture; a rechargeable battery disposed within the device housing (the Housing further encloses a Battery for energizing the components of the hearing aid enclosed in the Housing and a Microphone unit for picking up a sound from the environment via a Microphone inlet. [0074]); a wireless antenna disposed within the device housing (the portable electronic device comprises a transceiver unit for receiving (and/or transmitting) a direct electric input. The transceiver unit may be a wireless transceiver unit comprising antenna, transmitter and/or receiver and modulation and/or demodulation circuitry.[0021]). Regarding the following: 
 a user-interface touch control region disposed on the device housing and operable to control a function of the in-ear listening device; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a power receiving interface coupled to the battery charging circuitry and operable to receive electrical power from an external power source, Moller teaches FIGS. 3-a-c show an embodiment of a folded substrate shaped to follow the fixed outer contour of a battery, substrate and battery being a part of a portable electronic device, as e.g. illustrated in FIG. 1a (parts Folded substrate and Battery)[0068], Figures 3a-3c and [0074] teaches The Housing further encloses a Battery for energizing the components of the hearing aid enclosed in the Housing. Further, on [0017] teaches the portable electronic device comprises an electric interface (e.g. a wired or wireless) to another device or a network. [0017]. Moller does not explicitly teach : a user-interface touch control region disposed on the device housing and operable to control a function of the in-ear listening device and battery charging circuitry coupled to the rechargeable battery; and a power receiving interface coupled to the battery charging circuitry and operable to receive electrical power from an external power source. However, Bae in related field (headset) teaches a rechargeable battery (not shown) positioned within the compartment 44. The battery used in one embodiment of the present invention is a rechargeable battery of a type and chemistry generally known in the art, e.g., any lithium ion battery or the like. The a user-interface touch control region disposed on the device housing and operable to control a function of the in-ear listening device.” However, Sheehy in related field ( headset) teaches [0021], Figures 1 The communication device 140 includes a controller 146. The controller 146 is coupled to a user interface 148, a wireless communication circuit 144, a transmitter 168, and a receiver 170. Other parts of the communication device 140, such as a battery, are known to those of ordinary skill in the art and are not illustrated for the sake of simplicity. [0023] The user interface 148 of the communication device 140 can include a speaker 160, a microphone 162, a display 164, and a keypad 166, for example. In a manner well known to those of ordinary skill in the art, the speaker 160 and the microphone 162 of the communication device 140 can be disabled when the headset 110 is being used. Since the user interface includes a key pad , it teaches the “ user interface touch control”. At the time of invention, it would have been obvious to one of ordinary skill in the art to further include a well -known user control interface to provide the user the flexibility of controlling some functions of the hearing device such as turning it on off, volume etc. See at least Sheehy on  [0019].
Allowable Subject Matter
Claims 3-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNITA JOSHI/Primary Examiner, Art Unit 2651